TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED AUGUST 10, 2016



                                    NO. 03-15-00467-CR


                               Amador Fernandez, Appellant

                                               v.

                                 The State of Texas, Appellee




      APPEAL FROM 119TH DISTRICT COURT OF TOM GREEN COUNTY
    BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTONAND BOURLAND
             AFFIRMED -- OPINION BY JUSTICE PEMBERTON


This is an appeal from the judgment of conviction signed by the district court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

district court’s judgment of conviction.    Therefore, the Court affirms the district court’s

judgment of conviction. Because appellant is indigent and unable to pay costs, no adjudication

of costs is made.